Exhibit 10.16.1

LOGO [g11764img.jpg]

October 16, 2008

Beijing Wonderful Investments Ltd

Building 2, No. 1 Naoshikou Avenue

Xicheng District, Beijing

People’s Republic of China

Attention: Xiqing Gao

Dear Mr. Gao:

Reference is made to that letter agreement, dated as of May 22, 2007, between
The Blackstone Group L.P. (“Blackstone”) and Beijing Wonderful Investments Ltd
(the “Letter Agreement”) and the Amended and Restated Agreement of Limited
Partnership of Blackstone, dated as of June 27, 2007 (the “Partnership
Agreement”). This letter agreement is to confirm our agreement relating to
certain amendments to the Letter Agreement and certain undertakings of the
parties, in each case as set forth in further detail below. Unless otherwise
defined herein, capitalized terms are used herein as defined in the Letter
Agreement or the Partnership Agreement, as applicable.

In furtherance of the foregoing, the parties hereto agree as follows:

 

  1. Amendments to Letter Agreement.

(a)     The definition of “Investor Ownership Limitation Percentage” in
Section 1(b) of the Letter Agreement is amended effective as of October 14, 2008
to replace the percentage “9.99%” with “12.5%” in such definition.

(b)     Section 4(a) of the Letter Agreement is amended effective as of
October 14, 2008 to amend and restate the second proviso in clause (i) thereof
as follows:

“, and provided further that upon any such permitted acquisition of Common Units
other than Purchased Units, any such additional Common Units shall be deemed to
be, and shall be treated as, Purchased Units for all purposes under this
Agreement, except with respect to any such additional Common Units purchased in
the open market on or after October 14, 2008 (the “Subsequently Acquired
Units”), which Subsequently Acquired Units shall not be subject to the
restrictions on Transfer set forth in Sections 3(a) and 3(b) of this letter
agreement.”

(c)     Section 12 of the Letter Agreement is amended to add an additional
sentence as follows:



--------------------------------------------------------------------------------

“Each of Investor and Blackstone further covenants that, for purposes of the
Registration Rights Agreement, and any exercise by Investor of its rights
therein, all Subsequently Acquired Units shall be deemed “Covered Common Units”
as such term is defined and used therein.”

2.     Amendments to the Partnership Agreement. Blackstone hereby agrees that,
promptly upon the written request of the State Investment Company (as such term
is defined in the Partnership Agreement), it shall use commercially reasonable
efforts to amend the Partnership Agreement, as promptly as reasonably practical
thereafter (but in any case no sooner than seventy-five days after the date of
such request), to provide that any Subsequently Acquired Units then Beneficially
Owned or thereafter acquired by the State Investment Company and the State
Investment Company Affiliates (as such term is defined in the Partnership
Agreement) shall be entitled to the same voting rights as Common Units held by
other holders.

3.     Interpretation. The term “letter agreement” as used in the Letter
Agreement shall be deemed to refer to the Letter Agreement as amended hereby.

4.     Severability. Any term or provision of this letter agreement which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
letter agreement or affecting the validity or enforceability of any of the terms
or provisions of this letter agreement in any other jurisdictions, it being
intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

5.     Effectiveness. This letter agreement shall be deemed effective as of the
date first written above. Except as expressly amended herein, all other terms
and conditions of the Letter Agreement shall remain in full force and effect.

6.     Governing Law. This letter agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, and shall inure to the
benefit of, and be binding upon and inure to the benefit of the parties hereto
and their respective successors.

7.     Counterparts. This letter agreement may be signed in counterparts, each
of which shall constitute an original and which together shall constitute one
and the same agreement.

[Signatures on Following Page]



--------------------------------------------------------------------------------

Very truly yours,

 

THE BLACKSTONE GROUP L.P.

By:   Blackstone Group Management L.L.C.,   its general partner By:   /s/
Stephen A. Schwarzman

Name: Stephen A. Schwarzman

Title:   Chairman and Chief Executive Officer

Agreed and Accepted

 

BEIJING WONDERFUL INVESTMENTS LTD By:   /s/ Xiqing Gao

Name: Mr. Xiqing Gao

Title:   Executive Director